Citation Nr: 1507919	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-00 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left renal cancer with surgical intervention, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for gastric cancer with surgical intervention, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for bilateral pulmonary embolism, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for a prostate disability, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1969.

These matters come before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's exposure to herbicides during active duty is presumed based on his Vietnam service.  To date, the AOJ has denied service connection for the Veteran's claimed disabilities, finding that they are not presumptively associated with herbicide exposure.  It is unclear whether the Veteran's renal and gastric cancers could potentially fall in the classifications of any of the various cancers listed in 38 C.F.R. § 3.309(e) for presumptive service connection.  Thus, an examination is necessary to correctly identify the form(s) of cancers affecting his left kidney and stomach.  However, even if presumptive service connection is unavailable, VA must still consider whether a diagnosis can directly be attributed to a veteran's military service, including presumed herbicide exposure therein.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994)  Thus, further examination is necessary to ascertain whether any or all of these claimed disorders are directly related to service.  

With regard to the claim for a prostate condition, the AOJ found no evidence of a current disease, much less evidence of prostate cancer which would be presumptively related to conceded herbicide exposure.  However, a review of the evidence does show that the Veteran had an elevated PSA noted in 2003 and X-rays in 2008 showing an enlarged prostate.  Thus there is evidence of a possible abnormality of the prostate that warrants further examination.  

Regarding the claim for pulmonary embolism, the Veteran has been granted service connection for ischemic heart disease/coronary artery disease in a January 2013 rating.  Given that pulmonary embolisms can be associated with cardiovascular problems, further examination should address whether this is related to the recently service connected heart disease.  

Finally, upon remand, updated records from the Florida Hospital and Central Florida Urology Associates should be secured, as well as any available VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain updated treatment records from Florida Hospital and Central Florida Urology Associates. 

2.  Obtain any VA treatment records pertaining to the Veteran.

3.  Then schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's left renal cancer, gastric cancer, bilateral pulmonary embolism and prostate disability.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that the record has been reviewed.  All necessary testing should be accomplished.  The examiner should provide opinions on the following:  
a)  For the Veteran's diagnosed left renal cancer and gastric cancer, provide an opinion as to whether either of these cancers is among the diseases associated with exposure to certain herbicide agents under 38 C.F.R. § 3.309 (e).  If not, or another renal or gastric disability is identified upon examination, then provide an opinion as to whether there is at least as likely as not (50 percent or greater probability) that any such disability had its onset in active service, or is otherwise the result of disease or injury in service, including presumed herbicide exposure therein.   

b)  Provide an opinion as to whether the Veteran has a current diagnosis of prostate cancer.  If a prostate disorder other than prostate cancer is identified upon examination, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in active service, or is otherwise the result of disease or injury in service, including presumed herbicide exposure therein.   

c)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that pulmonary embolism or any other pulmonary disability identified upon examination had its onset in active service, or is otherwise the result of disease or injury in service, including presumed herbicide exposure therein.  

The examiner should also address whether it is at least as likely as not (50 percent or greater probability) that pulmonary embolism and/or any other identified pulmonary disorder was (1) caused by service-connected heart disease or (2) aggravated beyond the normal course of the condition by service-connected heart disease.
The examiner must provide robust rationales for each opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

4.  Then readjudicate the claims, and if the benefits sought on appeal remain denied, issue a Supplemental Statement of the Case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


